ORDER
This matter having been duly presented to the Court on the application of the Office of Attorney Ethics for the temporary suspension from the practice of law of JEFFREY J. GRENELL *460and the Court having reviewed the record and having heard the argument of counsel, and good cause appearing;
It is ORDERED that the petition for an immediate temporary suspension is denied; provided, however, that efffective immediately, JEFFREY J. GRENELL, in his capacity as an attorney at law of New Jersey, shall neither appear before any court, agency, board, or tribunal nor participate in any deposition pending the resolution of the ethics proceedings against him and until the further Order of the Court.